Citation Nr: 0027504	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  96-28 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for service-connected 
traumatic brain syndrome with psychotic reaction, currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel




INTRODUCTION

The appellant served on active duty from May 1953 to May 
1955, and from May 1955 to December 1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1995 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the appellant entitlement 
to an increased rating for his service-connected traumatic 
brain syndrome with psychotic reaction, evaluated as 50 
percent disabling.

The Board notes that the appellant, through his 
representative, raised the issues of entitlement to service 
connection for atypical psychosis and a total disability 
rating based upon individual unemployability in his January 
2000 Informal Hearing Presentation.  These issues are 
referred to the RO for appropriate development and 
adjudication.


REMAND

The Board finds that the appellant's claim of entitlement to 
an increased evaluation for traumatic brain syndrome with 
psychotic reaction is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

The Board notes that the appellant contended, in essence, in 
his January 1998 statement in support of claim that he has 
received continuous treatment for psychiatric and neurologic 
symptoms due to his service-connected traumatic brain syndrome 
which has worsened.  However, he did not indicate from whom he 
had been receiving such treatment.  The Board further notes 
that the appellant apparently failed to report for a VA mental 
disorders examination in August 1997.

The RO last evaluated the appellant for traumatic brain 
syndrome with psychotic reaction in June 1999.  This rating 
action found that an increased evaluation was not warranted 
because the record did not show that the appellant's symptoms 
were productive of "severe impairment of social and 
industrial adaptability."  However, the rating criteria for 
dementia associated with brain trauma was amended during the 
pendency of this appeal, effective November 7, 1996.  The RO 
has not evaluated the appellant using these new criteria.  To 
avoid any undue prejudice to the appellant, the RO must 
readjudicate this claim in conformity with precedent opinions 
of VA's General Counsel applicable to increased rating claims 
for psychiatric disorders that have been pending since the 
rating criteria were amended in November 1996, as in this 
case.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(where the law or regulation changes during the pendency of a 
case, the version most favorable to the veteran will 
generally be applied).  In March 1997, the General Counsel 
provided guidance with respect to this matter, holding that 
questions regarding whether the November 1996 amendments to 
the rating schedule for mental disorders were more beneficial 
to claimants than the previously-existing provisions would be 
resolved in "individual cases."  See VAOPGCPREC 11-97, 62 
Fed. Reg. 37953 (1997).  However, more recently, the General 
Counsel clarified this decision by holding that unless it was 
clear from a facial comparison, VA was required to separately 
apply the pre-amendment and the post-amendment version to 
determine which version was more favorable, although for 
effective date purposes, the General Counsel held that the 
amended version could only be applied from and after the 
effective date of the amendment, citing 38 U.S.C.A. 
§ 5110(g).  See VAOPGCPREC 3-2000, 65 Fed. Reg. 34532 (May 
30, 2000).
Moreover, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions and the 
appellant's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (1999).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the VA Medical 
Center in Memphis, Tennessee, and request 
complete, legible copies of all medical 
reports which this facility has 
pertaining to treatment provided to the 
appellant since April 1995.  Efforts to 
obtain these records should be documented 
and any evidence received in response to 
this request should be associated with 
the claims folder.

2.  The RO should contact the appellant 
and request the names and addresses of 
any additional VA and/or private 
physicians and/or medical facilities 
where he has received medical treatment 
since 1998 for his service-connected 
traumatic brain syndrome disability.  Any 
additional VA records identified should 
be obtained pursuant to established 
procedures.  With regard to the private 
records, after securing appropriate 
releases from the appellant, attempts to 
secure copies of records pertaining to 
any indicated private physicians should 
be undertaken.  All records received in 
response to the request should be 
associated with the claims folder.  The 
RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records which are ultimately not obtained 
should be documented.
3.  Upon completion of the above, the 
appellant should be scheduled for VA 
neurological and psychiatric examinations 
to determine the nature and extent of his 
service-connected traumatic brain syndrome 
with psychotic reaction.  The entire 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examining physicians prior to the 
examination.  A complete history should be 
taken, particularly a history of 
employment, past and current, in order 
that each examiner may comment in his 
report on any industrial impairment caused 
by his traumatic brain syndrome with 
psychotic reaction.  All appropriate 
diagnostic testing deemed necessary to 
render clinically-supported diagnoses and 
assessments of functioning/employability 
should be administered.  In this regard, 
his disability should be evaluated for the 
specific purpose of assessing the relative 
degree of industrial impairment, in light 
of his recorded medical and vocational 
history.  If there are different 
psychiatric disorders, to include 
substance-abuse disorders, the examiners 
should reconcile the diagnoses and should 
specify which symptoms are associated with 
and are part of, or caused by, the 
service-connected traumatic brain syndrome 
with psychotic reaction.  The examiners 
should also specifically address/discuss 
the following:

A.  Assign a numerical code under 
the GAF consistent with the criteria 
in the DSM-IV.  Also, an opinion 
addressing the relative degree of 
industrial impairment resulting from 
his traumatic brain syndrome with 
psychotic reaction is requested.  
Specifically, the examiners should 
describe what types of employment 
activities would be limited due 
solely to the service-connected 
traumatic brain syndrome with 
psychotic reaction, bearing in mind 
his entire social-medical history.

B.  The examiners should also 
describe how the symptoms of the 
appellant's service-connected 
traumatic brain syndrome with 
psychotic reaction affect his social 
capacity, including his ability to 
establish and maintain effective 
work and social relationships.

The appellant should be given adequate 
notice of the requested examinations 
which includes advising him of the 
consequences of failure to report for an 
examination.  If he fails to report for 
an examination, this should be noted in 
the claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

4.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination reports to 
ensure that they are in compliance with 
the directives of this REMAND.  The RO 
should specifically review the 
examination reports to determine if they 
meet the requirements specified above.  
If a report is deficient in any manner or 
fails to include adequate responses to 
the specific clinical findings/opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1999); Stegall v. West, 11 
Vet. App. 268 (1998).

5.  Following completion of the above, 
the RO should readjudicate the claim for 
an increased disability rating for 
traumatic brain syndrome with psychotic 
reaction, with application of all 
appropriate laws and regulations and 
consideration of the additional evidence 
developed upon remand.  In readjudicating 
this claim, the RO should consider the 
claim under both the old and the revised 
rating criteria for evaluating mental 
disorders and apply the version that is 
more favorable to the claim.  VAOPGCPREC 
11-97; Karnas, 1 Vet. App. 308, 312-13 
(1991).  If the benefit sought on appeal 
remains denied, provide the appellant and 
his representative an adequate 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on his claim for benefits as 
ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The RO 
should allow the appellant an appropriate 
period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


